The action was continued for advisement, and the opinion drawn up by
Weston C. J.
The law has made ample provision for such an exigency, as happened in the case before us. If the ordinary means, subject to the control of the surveyor, proved insufficient, he had a right, with the consent of the selectmen, or the major part of them, to employ the inhabitants of the town, who would be entitled to be reimbursed from the town treasury. Failing to pursue this mode, he acted without any authority whatever. Haskell v. Knox, 3 Greenl. 445.
The counsel for the plaintiff relies upon two cases cited from our own reports. In Hayden v. Madison, 7 Greenl, 76, the plaintiff had performed services upon a special contract, with which he had not strictly complied. One half the stipulated price w'as to be paid, upon the completion of the road. As the town paid this, they were deemed to have accepted what was done, and to have waived their right to require a strict performance.
In Abbot v. The third school district in Herman, the plaintiff had built a school house under the direction of certain persons, acting as a committee of the district, who had not been regularly chosen. It had been occupied by a school for three successive winters, the last under the authority of the school agent for the district. This was regarded as sanctioning what had been previously done ; and as an acceptance of the house, by an agent duly *295authorized. It was a ratification of what had been procured by-agents, whose legal authority was liable to objection.
The plaintiff here stepped aside from the path of official duty, which had been plainly and clearly pointed out, and seeks to impose an obligation upon the town, based upon this irregular and unauthorized course of proceeding. The law required him to act under the advice of the selectmen, the prudential agents of the town. This, ho entirely disregarded. The bridge having been placed across a stream in the highway, must necessarily be used by all persons, having occasion to travel in that direction. Wo cannot regard this use as raising an obligation to pay for the bridge on the part of the town, under the circumstances. It would have the effect to encourage a departure from the law, which has regulated and prescribed the duties and liabilities of towns, in relation to highways.
Judgment for the defendants.